UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report(Date of earliest event reported): November 4, 2010 CEC ENTERTAINMENT, INC. (Exact Name of Registrant as Specified in Charter) Kansas (State or other jurisdiction of incorporation) 0-13687 (Commission File Number) 48-0905805 (IRS Employer Identification No.) 4441 West Airport Freeway Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 258-8507 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 4, 2010, CEC Entertainment, Inc. (the “Company”) issued a press release announcing financial results for the third quarter and nine months ended October 3, 2010. The information furnished in this Item 2.02 – “Results of Operations and Financial Condition” of this Current Report on Form 8-K and the press release attached hereto as Exhibit 99.1 shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of such section, and shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of CEC Entertainment, Inc. dated November 4, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CEC ENTERTAINMENT, INC. Date:November 4, 2010 By: /s/ Tiffany B. Kice Tiffany B. Kice President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Press Release of CEC Entertainment, Inc. dated November 4, 2010 4
